               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                   CIVIL CASE NO. 1:16-cv-00171-MR
            (CRIMINAL CASE NO. 1:05-cr-00004-MR-DLH-1)


DANIEL DOUGLAS WHITE,            )
                                 )
              Petitioner,        )
                                 )
vs.                              )                            ORDER
                                 )
UNITED STATES OF AMERICA,        )
                                 )
              Respondent.        )
________________________________ )

      THIS MATTER is before the Court on the Petitioner’s Motion to Vacate

Sentence under 28 U.S.C. § 2255 [CV Doc. 1]1 and the Government’s

Response to Petitioner’s Motion to Vacate [CV Doc. 10]. The Petitioner is

represented by Joshua Carpenter of the Federal Defenders of Western North

Carolina.

I.    BACKGROUND

      On January 26, 2005, Petitioner Daniel Douglas White (“Petitioner”)

was charged in a Bill of Indictment with one count of federal kidnapping in



1
  Citations to the record herein contain the relevant document number referenced
preceded by either the letters “CV,” denoting that the document is listed on the docket in
the civil case file number 1:16-cv-00171-MR, or the letters “CR,” denoting that the
document is listed on the docket in the criminal case file number 1:05-cr-00004-MR-DLH-
1.
violation of 18 U.S.C. §§ 1201(a) and 2 (“Count One”), and one count of

using a firearm in furtherance of a crime of violence, namely kidnapping, in

violation of 18 U.S.C. § 924(c)(1)(A)(ii) (“Count Two”).        [CR Doc. 8:

Indictment]. On February 8, 2005, Petitioner was charged in a Superseding

Indictment, which retained Counts One and Two from the original Indictment

and charged Petitioner with one count of being a felon in possession of a

firearm, in violation of 18 U.S.C. § 922(g).     [CR Doc. 14: Superseding

Indictment]. The Petitioner faced a maximum term of life imprisonment for

Count One, see 18 U.S.C. §§ 1201(a) & 2; a mandatory consecutive

sentence of not less than 7 years to life for Count Two, see 18 U.S.C. §

924(c)(1)(A)(ii); and not more than 10 years for Count Three, see 18 U.S.C.

§ 922(g).

      On March 1, 2005, Petitioner pleaded guilty to Count One. [CR Doc.

28: Entry and Acceptance of Guilty Plea]. On March 8, 2005, after a jury trial

on Counts Two and Three, Petitioner was found guilty as to both counts. [CR

Doc. 33: Jury Verdict]. In preparation for sentencing, a probation officer

prepared a Presentence Report (PSR). In the PSR, the probation officer

noted the mandatory seven years to life consecutive sentence for Petitioner’s

§ 924(c) conviction. [CR Doc. 56 at ¶ 79]. As for Counts One and Three,

the probation officer found the Total Offense Level to be 34 and the Criminal


                                      2
History Category to be I, yielding a Guideline Range calling for a term of

imprisonment between 151 and 188 months, consecutive to the sentence on

Count Two. [CR Doc. 56 at 10-11, 15].

         The Petitioner’s sentencing hearing was held on November 10, 2005,

before the Honorable Lacy H. Thornburg, United States District Judge. 2 At

the hearing, the Court adopted the probation officer’s findings, without

objection, and sentenced Petitioner to a term of imprisonment of 160 months

on Count One, a term of 120 months on Count Three to be served

concurrently with Count One, and 84 months on Count Two, to be served

consecutively to the term imposed in Counts One and Two, for a total term

of 244 months’ imprisonment. [CR Doc. 46: Judgment]. The Petitioner did

not appeal.

         On June 16, 2016, the Petitioner filed the present motion to vacate

sentence under 28 U.S.C. § 2255, arguing that his conviction under 18

U.S.C. § 924(c) is invalid under Johnson v. United States, 135 S. Ct. 2551

(2015) [CV Doc. 1]. Upon the request of the Government, this matter was

stayed pending the Fourth Circuit’s decision in United States v. Ali, No. 15-

4433, or United States v. Simms, No. 15-4640. [CV Doc. 5]. The Fourth

Circuit then ordered that Ali would be held in abeyance pending the Supreme


2
    Following Judge Thornburg’s retirement, this matter was reassigned to the undersigned.
                                             3
Court’s decision in United States v. Davis, No. 18-431. On the Government’s

request, this matter was in turn stayed pending Davis. [CV Doc. 8]. The

Supreme Court decided Davis on June 24, 2019. The next day this Court

lifted the stay and ordered the Government to respond to the Petitioner’s

motion by August 23, 2019. Petitioner subsequently filed a supplemental

memorandum in support of his Section 2255 motion. [CV Doc. 9]. The

Government timely filed its response, agreeing that this Court should grant

Petitioner’s Section 2255 motion, vacate his conviction under 18 U.S.C. §

924(c), and resentence him on the remaining counts. [CV Doc. 10].

      Having been fully briefed, this matter is ripe for disposition.

II.   STANDARD OF REVIEW

      Rule 4(b) of the Rules Governing Section 2255 Proceedings provides

that courts are to promptly examine motions to vacate, along with “any

attached exhibits and the record of prior proceedings” in order to determine

whether the petitioner is entitled to any relief on the claims set forth therein.

After examining the record in this matter, the Court finds that the motion to

vacate can be resolved without an evidentiary hearing based on the record

and governing case law. See Raines v. United States, 423 F.2d 526, 529

(4th Cir. 1970).




                                        4
III.   DISCUSSION

       In Johnson, the Supreme Court struck down the Armed Career

Criminal Act’s (ACCA) residual clause, 18 U.S.C. § 924(e)(2)(B)(ii), as

unconstitutionally vague and held that enhancing a sentence under the

ACCA’s residual clause violates due process. Johnson, 135 S. Ct. at 2563.

The ACCA residual clause defined a “violent felony” to include any crime

punishable by a term of imprisonment exceeding one year that “otherwise

involves conduct that presents a serious potential risk of physical injury to

another.”   18 U.S.C. § 924(e)(2)(B).         Accordingly, under Johnson, a

defendant who was sentenced to a statutory mandatory minimum term of

imprisonment based on a prior conviction that satisfies only the residual

clause of the “violent felony” definition is entitled to relief from his sentence.

The Supreme Court has held that Johnson applies retroactively to claims

asserted on collateral review. Welch v. United States, 136 S. Ct. 1257, 1265

(2016).

       Here, in his original Section 2255 Motion to Vacate, the Petitioner

argues his § 924(c) conviction is invalid under Johnson. [Doc. 1 at 1].

Section 924(c) criminalizes the use of a firearm in furtherance of a “crime of

violence.” Under § 924(c), a crime is one of violence if it either “has an

element the use, attempted use, or threatened use of physical force against


                                        5
the person or property of another,” (the “force clause”) or “by its nature

involves a substantial risk that physical force against the person or property

of another may be used in the course of committing the offense” (the

“residual clause”). 18 U.S.C. § 924(c)(3)(B).

      In short, the Petitioner argues that because § 924(c)’s residual clause

“is functionally indistinguishable from the ACCA’ residual clause,” which was

found to be unconstitutionally vague, the predicate conviction in Petitioner’s

criminal proceedings, federal kidnapping, can qualify as a § 924(c) “crime of

violence” only under the force clause. [Doc. 1 at 3-4]. Three years after the

Petitioner filed his original Section 2255 motion, the Supreme Court decided

United States v. Davis, 139 S. Ct. 2319 (2019). In Davis, the Supreme Court

specifically held the residual clause of § 924(c)’s definition of “crime of

violence” is “unconstitutionally vague.” 139 S. Ct. at 2336. As such, the

Court need not extrapolate from Johnson in order to hold that Petitioner’s

conviction on Count Two is valid only if federal kidnapping qualifies as a

“crime of violence” under § 924(c)’s force clause. The Supreme Court’s

decision in Davis directly yields this result. The instant case, therefore, turns

on whether federal kidnapping qualifies as a crime of violence under §

924(c)’s force clause. The Fourth Circuit squarely addressed this issue,

United States v. Walker, --- F.3d ---, No. 15-4301, 2019 WL 3756052 (4th


                                        6
Cir. Aug. 9, 2019), concluding that federal kidnapping, 18 U.S.C. § 1202(a),

“clearly does not categorically qualify as a crime of violence under the force

clause.” 2019 WL 3756052 at *3.

      As such, Petitioner’s conviction under 18 U.S.C. § 924(c) is no longer

valid and the Court must vacate it under Section 2255. The Court, therefore,

will order that Petitioner be resentenced on the two remaining counts of his

conviction. United States v. Smith, 115 F.3d 241, 248 (4th Cir. 1997).

IV.   CONCLUSION

      Having concluded that Petitioner’s conviction under § 924(c) for the

use of a firearm in furtherance of a crime of violence is unconstitutional, the

Court will grant Petitioner’s Section 2255 Motion to Vacate, Set Aside, or

Correct Sentence [Doc. 1]. The Court will further order that Petitioner’s

conviction under § 924(c) be vacated and that Petitioner be resentenced in

accordance with this Order.

                                   ORDER

      IT IS, THEREFORE, ORDERED that Petitioner’s Section 2255 Motion

to Vacate, Set Aside, or Correct Sentence [Doc. 1] is GRANTED and

Petitioner’s conviction under § 924(c) is hereby VACATED.

      IT IS FURTHER ORDERED that the Petitioner shall be resentenced

on the remaining counts on which he was convicted. The Clerk of Court is


                                       7
respectfully instructed to schedule a hearing for Petitioner’s resentencing.

       IT IS FURTHER ORDERED that the Clerk of Court provide copies of

this Order to the U.S. Bureau of Prisons, U.S. Marshals Service, and the U.S.

Probation and Pretrial Services Office.

 Signed: September 6, 2019




                                      8
